Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 1 of 21 PageID #: 342




                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY

   CHARLES L. THOMASON,                               :
                                                      :
                           Plaintiff,                 :        Case No. 3:19-cv-00930
                                                      :
                              v.                      :             Judge: Stivers
                                                      :
           JOSEPH K. DREITLER, et al.                 :
                                                      :
                         Defendants.                  :


                               MEMORANDUM OF LAW IN SUPPORT OF
                           MOTION OF DEFENDANT JOSEPH K. DREITLER
                         TO DISMISS FOR LACK OF PERSONAL JURISDICTION

           Comes the Defendant, Joseph K. Dreitler, by Counsel, and makes a limited

  appearance, for the sole purpose of contesting personal jurisdiction. Pursuant to Federal

  Rule of Civil Procedure 12(b)(2), Defendant moves the Court to dismiss Plaintiff’s

  Amended Complaint against him, on the grounds that he is a resident of Ohio, and has

  no contacts with the Commonwealth of Kentucky which would support the exercise of

  personal jurisdiction in Kentucky. In support of this motion, Defendant states as follows.

  I.       Factual Background

           The background facts pertaining to each Defendant are slightly different, due to

  their location and conduct in three different states. While the Amended Complaint

  occasionally           acknowledges   that   the   Defendants’ alleged   connections to   the

  Commonwealth of Kentucky are different [Amended Complaint ¶¶ 51-93], Plaintiff also

  makes several allegations which lump the Defendants together, as if to suggest that a

  single Court must have jurisdiction over all three Defendants, if it possesses jurisdiction

  over any one of the Defendants. This is not the case.



                                                     1
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 2 of 21 PageID #: 343




         Defendant Dreitler is an attorney residing in Columbus, Ohio who practiced

  trademark, copyright and unfair competition law until his last day of work on June 25,

  2018. [Dreitler Decl. ¶1,5]. At the time of the events at issue in the Amended Complaint,

  Plaintiff Charles Thomason is or was an Assistant Professor at the Ohio State University

  law school in Columbus, Ohio. [Amended Complaint ¶101(a)].

         In addition to being a law professor at Ohio State, Plaintiff was counsel of record for

  the Respondent, Corcamore, LLC, in Trademark Trial and Appeal Board (“TTAB”)

  proceeding 92060308, captioned SFM, LLC v. Corcamore, LLC (“Corcamore”). [Dreitler

  Decl. ¶¶11, 14].

         On December 21, 2018, the TTAB issued a final, precedential decision against

  Plaintiff’s client, stating:

           Respondent’s conduct has been particularly egregious. Respondent made
           good on its promise to impose a “procedural Rubicon” in this proceeding
           with Respondent’s campaign of filing frivolous motions, by, inter alia,
           refusing to meet and confer with counsel for Petitioner regarding
           Respondent’s discovery responses, hanging up on counsel for Petitioner
           during a meet and confer telephone conference on two separate occasions,
           outright refusing to “read or open” emails from Petitioner’s counsel of record
           for years, and refusing to work with counsel for Petitioner to reschedule
           depositions of its Fed. R. Civ. P. 30(b)(6) and 30(b)(1) witnesses. In
           violation of Patent and Trademark Office Rule 11.402(a), counsel for
           Respondent also communicated directly with Petitioner about this case,
           without authorization to do so, knowing that Petitioner was represented by
           counsel.

           Respondent also willfully disobeyed Board orders directing the parties not
           to file any paper that is not germane to pending motions, and to serve
           documents on Petitioner via email as opposed to U.S. Mail pursuant to
           Trademark Rule 2.119, 37 C.F.R. § 2.119.44. Respondent was repeatedly
           warned that its continued misconduct may result in sanctions, and the lesser
           sanctions previously imposed have not been effective. In fact, Respondent
           filed at least six papers without obtaining the required prior Board
           permission. Respondent considers its bad faith conduct to be “mere
           technicalities” and, instead of giving reasons for its non-compliance, argues
           that it did comply with Board procedure and orders, and its motion practice



                                                 2
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 3 of 21 PageID #: 344




           could have been avoided had Petitioner conducted a pre-filing investigation
           or provided support for its claims. Respondent’s conduct indicates that entry
           of any sanction short of judgment would be futile.

           It is obvious from a review of the record that Respondent has been engaging
           for years in delaying tactics, including the willful disregard of Board orders,
           taxing Board resources and frustrating Petitioner’s prosecution of this case.
           In view thereof, Petitioner’s motion for sanctions in the form of judgment
           against Respondent also is granted pursuant to the Board’s inherent
           authority to sanction.

  129 USPQ2d 1072 (TTAB 2018).

         On December 26, 2018, Massachusetts attorney John Welch reported the

  Corcamore decision on his non-commercial blog site, thettablog.blogspot.com. [Dreitler

  Decl. ¶11]. The blog post was entitled: “Precedential No. 35: TTAB Enters Judgment as

  a Sanction for Discovery Abuses and Egregious Conduct.” In the post, Mr. Welch asked

  readers to comment on his question, “What about a sanction against counsel?” [Dreitler

  Decl. ¶ 13].

         After reading Welch’s blog, Defendant read the published and precedential decision.

  Defendant then went to the TTAB’s website to review the pleadings and determine who

  represented the party which had judgment entered against it for what the TTAB deemed

  egregious discovery violations and a “campaign of filing frivolous motions.” [Dreitler Decl.

  ¶14]. Defendant saw on the TTAB website that counsel for the sanctioned party was

  Charles L. Thomason, the Plaintiff herein. Defendant recognized the address Mr.

  Thomason listed of record (55 W. 12th Avenue, Columbus, Ohio 43210) to be the address

  for the Ohio State University (“OSU”) College of Law. Defendant conducted a simple

  Google search, and the results indicated that Plaintiff was an Assistant Professor of Law

  at the OSU College of Law. [Dreitler Decl. ¶14]. Defendant electronically responded to

  Mr. Welch, who reviewed Defendant’s comments and posted his opinion as follows:



                                                 3
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 4 of 21 PageID #: 345




           As to your question - “what about a sanction against counsel?”.
           The counsel who got his client sanctioned and case dismissed is identified
           as a faculty member of The Ohio State University College of Law. If correct,
           the Board certainly ought to sanction any attorney for such behavior,
           especially an attorney who is a law school professor at a major institution
           and who has the ability to influence hundreds of young attorneys he is
           teaching at Ohio State University law school.

  Defendant’s comment was not directed at Kentucky attorney Charles L. Thomason; it was

  directed at any attorney who has his client sanctioned for discovery abuses where the

  resulting sanction is judgment for the opposing side. [Dreitler Decl. ¶16]. Defendant

  plainly believed, as stated in the text of his comment, that Plaintiff was connected to the

  Ohio State University law school in Columbus, Ohio. Id. At the time Defendant posted the

  comment, he had no idea Plaintiff lived in Kentucky, as opposed to Ohio, and his

  comments were not directed towards the Commonwealth of Kentucky or its residents. Id.

         Defendant formulated the above opinion in Ohio and electronically submitted his

  comment from a computer at his Columbus, Ohio residence.,[Dreitler Decl. ¶18]. Mr.

  Welch approved and posted the comment on his non-commercial blog in Boston,

  Massachusetts. Id. Contrary to the strange suggestion in the Amended Complaint,

  Defendant did not use a computer or computer network located in the Commonwealth of

  Kentucky to post his comment.

           The apparent basis for Plaintiff’s claim that Defendant is amenable to personal

  jurisdiction in the Commonwealth of Kentucky is that Defendant “advertised and

  promoted” himself to his social media contacts on Facebook and LinkedIn, and that

  Defendant should have known his comments might have been able to reach readers in

  Kentucky. [Amended Complaint, ¶¶ 10, 11].




                                                4
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 5 of 21 PageID #: 346




         Like millions of people around the world, Defendant has a Facebook account.

  Defendant’s Facebook account is visible only to his personal friends, and his postings are

  personal in nature. They are not business solicitations. [Dreitler Decl. ¶ 7]. Defendant also

  has a LinkedIn account, which he has had since LinkedIn began. [Dreitler Decl.

  ¶8].Contrary to Plaintiff’s suggestion, the act of accepting a LinkedIn request does not, of

  itself, create a meaningful connection between the requesting party and the recipient. Id.

  An email appears in the recipient’s mailbox, with a link which leads the recipient to the

  LinkedIn platform. One additional click of a button allows the requesting party to have the

  recipient’s contact information and to be listed in the recipient’s network. Id. The locations

  of any persons who sent Defendant a LinkedIn request or the few to whom he sent a

  request were most definitely “random” and “fortuitous.” No one was contacted because

  of the country or state in which they resided or were located. Id. Defendant never had any

  interaction with the vast majority of his LinkedIn contacts after the first connection was

  made.

         In the early days of LinkedIn, Defendant accepted requests from almost anyone who

  sent one. [Dreitler Decl. ¶8]. However, he quickly came to perceive LinkedIn as

  predominately a forum or bazaar for foreign lawyers and law firms and assorted service

  providers to solicit business from U.S. lawyers. Id. As Defendant had been practicing law

  for many years and had clients with business outside the U.S., he became inundated with

  requests from people asking to connect so they could send solicitations for his clients’

  foreign work. Id. As a result, Defendant did not use LinkedIn for many years prior to

  retiring, other than to communicate with a handful of friends, a handful of times a year. Id.

  Defendant has never posted any commentary, opinion, or article to LinkedIn regarding




                                                5
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 6 of 21 PageID #: 347




  Plaintiff herein, and the comment at issue in this litigation was submitted to the TTABlog

  approximately six months after Defendant retired from the practice of law. [Dreitler Decl.

  ¶¶5, 8].

         Defendant’s post related solely to Plaintiff’s trial conduct and his being employed as

  an Assistant Professor at the Ohio State University College of Law. Neither Plaintiff nor

  the Commonwealth of Kentucky were even referred to in this post by name. As

  Defendant’s conduct had nothing to do with the Commonwealth of Kentucky, Plaintiff’s

  residency in Kentucky, or any activity of Plaintiff or any other citizen occurring in Kentucky,

  the Court does not have personal jurisdiction over this Defendant.

                         STANDARD FOR DISMISSAL UNDER FRCP 12(b)(2)

           Rule 12(b)(2) of the Federal Rules of Civil Procedure requires dismissal where the

  court lacks personal jurisdiction over the defendant. Once a defendant moves for

  dismissal under FRCP 12(b)(2), the plaintiff bears the burden of establishing a prima facie

  showing that the Court has personal jurisdiction over the Defendant. Bird v. Parsons, 289

  F.3d 865 (6th Cir. 2002). See also Theunissen v. Matthews, 935 F.2d 1454 (6th Cir. 1991).

  “...[I]n the face of a properly supported motion for dismissal, the plaintiff may not stand on

  his pleadings but must, by affidavit or otherwise, set forth specific facts showing that the

  court has jurisdiction.” Id. at 1458, citing Weller v. Cromwell Oil Co., 504 F.2d 927 (6th Cir.

  1974).

           A federal court has personal jurisdiction if: (1) the defendant is amenable to service

  of process pursuant to the forum state's long-arm statute and (2) the exercise of personal

  jurisdiction would not deny Defendant’s right to Due Process. Bird v. Parsons, 289 F.3d

  865 (6th Cir. 2002).




                                                 6
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 7 of 21 PageID #: 348




  II.      ARGUMENT

           A.       DEFENDANT MUST BE DISMISSED FOR LACK OF PERSONAL
                    JURISDICTION

           A federal court sitting in diversity must apply the substantive law of the state in

  which it sits. Erie Railroad v. Tompkins, 304 U.S. 64 (1938). This requirement includes

  the application of the forum state’s rules regarding conflicts of law. Klaxon Co. v. Stentor

  Electric Manufacturing Co., 313 U.S. 487 (1941). A federal court sitting in diversity may

  only exercise personal jurisdiction over a non-resident defendant if the forum state’s

  court system could exercise such jurisdiction. Kerry Steel, Inc. v. Paragon Industries,

  Inc., 106 F.3d 147 (6th Cir. 1997). (Emphasis added).

           For a significant time, both the Supreme Court of Kentucky and the United States

  Court of Appeals for the Sixth Circuit held that KRS 454.210, the Kentucky “long arm

  statute,” extended only to the Constitutional limits of Due Process. See Wright v. Sullivan

  Payne Co., 839 S.W.2d 250 (Ky. 1992); Aristech Chemical Intern. Ltd. v. Acrylic

  Fabricators Ltd, 138 F.3d 624 (6th Cir. 1998). Thus, the Court needed only engage in a

  Due Process inquiry to determine whether jurisdiction over a non-resident defendant

  existed. Id.

           In 2011, the Supreme Court of Kentucky revisited this issue and held that personal

  jurisdiction over a non-resident in Kentucky could be exercised only in the presence of

  one of the nine circumstances set forth in KRS 454.210, regardless of whether personal

  jurisdiction over the non-resident would comport with Due Process. Caesars Riverboat

  Casino, LLC v. Beach, 336 S.W.3d 51 (Ky. 2011); see also Hinners v. Robey, 336 S.W.3d

  891 (Ky. 2011). Thus, if all of the bases for jurisdiction in KRS 454.210 are absent, the



                                                7
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 8 of 21 PageID #: 349




  federal court need not reach the Due Process inquiry. In this case, there is no basis for

  jurisdiction over Joseph Dreitler under KRS 454.210.

           1.       Jurisdiction over this Non-Resident Defendant is Not Permitted Under
                    Kentucky’s Long-Arm Statute

           As previously stated, Defendant Joseph Dreitler is a citizen and resident of the

  state of Ohio, and is therefore a “non-resident” of Kentucky for purposes of the Long-Arm

  Statute. KRS 454.210(2)(a)(2) provides, in relevant part, that a court may exercise

  personal jurisdiction over any person who acts directly or through an agent, as to a claim

  arising from the person’s:

           1.       Transacting any business in this Commonwealth;

           2.       Contracting to supply services or goods in this Commonwealth;

           3.       Causing tortious injury by an act or omission in this Commonwealth;

           4.       Causing tortious injury in this Commonwealth by an act or omission outside
                    this Commonwealth if he regularly does or solicits business, or engages in
                    any other persistent course of conduct, or derives substantial revenue from
                    goods used or consumed or services rendered in this Commonwealth,
                    provided that the tortious injury occurring in this Commonwealth arises out
                    of the doing or soliciting of business or a persistent course of conduct or
                    derivation of substantial revenue within the Commonwealth…

  KRS 454.210(2)(a)(1)-(4).

           The statute further provides that when jurisdiction over a person is based solely

  upon the long-arm statute, “only a claim arising from acts enumerated in this section may

  be asserted against him.” KRS 454.210(2)(b).

           Here, Plaintiff’s claims arise out of an alleged comment electronically submitted in

  Ohio for publication on a Massachusetts blog. Plaintiff erroneously asserts that personal

  jurisdiction over Defendant is proper under KRS 454.210(2)(a)(3) and (4) “…because the

  defendants’ torts alleged herein occurs wherever the offending material is circulated



                                                  8
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 9 of 21 PageID #: 350




  according to Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 777 (1984), and defendants

  directed news, and their offending commentaries about trademark law and practice to

  persons employed and firms operating in this Commonwealth.” [Amended Complaint

  ¶17]. Plaintiff’s suggestion that Keeton avoids the 6th Circuit test for personal jurisdiction

  misstates the law.

           In Fiore v. Southern Poverty Law Center, Inc., 2009 U.S. Dist. LEXIS 82455 (E.D.

  Ky 2009), the Court explained, “…the long-arm statute is the starting point in determining

  whether personal jurisdiction exists.” At *6, citing Auto Channel v. Speedvision Network,

  995 F. Supp. 761, 762-64 (W.D. Ky. 1997). The Court reiterated that after examining the

  long-arm statute, the court must perform the three part test of minimum contacts of

  Southern Machine Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968).

           Plaintiff asserts that a comment made on an internet blog confers personal

  jurisdiction anywhere “…plaintiff resides and works.” [Amended Complaint ¶ 18]. In Fiore,

  the Court rejected the argument that all content posted on a website establishes personal

  jurisdiction, again citing the point in Auto Channel that “a passive website that does little

  more than make information available to those who are interested in it is not grounds for

  the exercise of personal jurisdiction.” At *9, citing Auto Channel, 995 F.Supp. at 765.

           Plaintiff’s interpretation of the applicability of Keeton and its ability to confer

  personal jurisdiction as a result of an internet posting on a 3rd party website, was also

  rejected by Judge Heyburn in Oxford Round Table, Inc. v. Mahone, 2007 U.S. Dist. LEXIS

  82915 (W.D. Ky. 2007):

           ORT analogizes the distribution of internet liable to the nationwide
           publication of a magazine containing liable. See Keeton v. Hustler
           Magazine, Inc., 465 U.S. 770 (1984); Calder v. Jones, 465 U.S. 783 (1984).
           In those instances, the defendant in each case was the actual disseminator



                                                9
  4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 10 of 21 PageID #: 351




            of the alleged liable. Each knew that their publication would reach residents
            of the jurisdiction state and would reach the plaintiffs in their home state.
            Here, Defendant merely used the internet and perhaps an internet forum to
            distribute an alleged liable. Our case is more similar to Auto Channel, Inc.
            v. Speedvision Network, LLC, 995 F .Supp. 761 (W.D.Ky.1997) and Genlyte
            Thomas Group, LLC v. Lighting World, Inc., 2000 WL 33968890 (W.D.Ky.),
            than the two magazine cases.

            [T]he Court finds that ORT has a difficult time making its case. Mahone did
            not “purposefully avail” itself of acting within Kentucky. Indeed, she acted
            entirely outside the state. Mahone did perhaps cause a consequence within
            the state by damaging ORT's business. But, it did so by acting indirectly.
            The cause of action does not appear to have arisen primarily from activity
            within the state. Only those Kentuckians accessing the Chronicle's website
            might claim to fit this category. All in all, it is difficult to say that Mahone's
            activities have a substantial connection to the state.


   At *4-5. Like the Defendant in ORT, Mr. Dreitler was not the disseminator of any content,

   and has no “substantial connection” to Kentucky. Defendant did not send anything into

   the internet “stream of commerce.” He merely submitted a single comment to an internet

   forum. When the matter is properly analyzed under Kentucky’s long-arm statute and

   Southern Machine, the exercise of personal jurisdiction over this Defendant is

   inappropriate.

            a.       KRS 454.210(2)(a)(3) Is Not Applicable, as No Act or Omission
                     Occurred in this Commonwealth

            KRS 454.210(2)(a)(3) allows exercise of personal jurisdiction over a non-resident

   if Plaintiff’s claim arises out of the non-resident’s “causing tortious injury by an act or

   omission in this Commonwealth.” (Emphasis added). Perhaps in realizing that there is no

   basis for alleging jurisdiction under KRS 454.210(2)(a)(3), Plaintiff has amended his

   complaint to state that this Defendant used a computer network in the Commonwealth of

   Kentucky to distribute offending commentaries. [Amended Complaint ¶19]. All alleged

   acts by Mr. Dreitler occurred in the state of Ohio, where Mr. Dreitler and his computer are



                                                   10
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 11 of 21 PageID #: 352




   located. The fact that the posting could be viewed in Kentucky does change the fact that

   it was initiated in Ohio. KRS 454.210(2)(a)(3) is not applicable in this case.

            b.       KRS 454.210(2)(a)(4)     Does      Not   Confer   Jurisdiction     In   these
                     Circumstances

            KRS 454.210(2)(a)(4) allows exercise of personal jurisdiction over a non-resident

   if Plaintiff’s claim arises out of an act or omission outside the Commonwealth, if the non-

   resident regularly does or solicits business, or engages in another persistent course of

   conduct, or derives substantial revenue from goods used or consumed or services

   rendered in the Commonwealth. But the statute expressly requires that the tortious injury

   arise out of the Defendant’s business or revenue contacts within the Commonwealth.

            As set forth in detail in his Declaration, Defendant Dreitler retired from the practice

   of law more than 6 months before the events at issue in this litigation. [Dreitler Decl. ¶ 5].

   Before his retirement, Defendant had never had any business in Kentucky, entered into

   any contracts with persons or firms in Kentucky to supply or receive goods or services,

   engaged in any telephone solicitation into the Commonwealth, received any fees or

   money from persons or firms in Kentucky, engaged in any commercial transaction with

   any person or firm in Kentucky, or practiced law or entered an appearance in any court in

   Kentucky. [Dreitler Decl. ¶6]. He had never represented a single Kentucky client in his

   forty year law practice. [Dreitler Decl. ¶4].

            Plaintiff suggests that jurisdictional discovery might be taken to explore the nature

   of Defendant’s contacts with former classmates from Chase Law School, from which

   Defendant graduated in 1979. [Amended Complaint ¶57, Dreitler Decl. ¶4]. After

   graduation, Defendant returned to Kentucky for a law school event on just one occasion,

   in the early 1980’s. Id. Since that time, he has not attended any other alumni or school



                                                   11
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 12 of 21 PageID #: 353




   functions. Id. Because of the specialized nature of his practice in trademark and copyright

   law, Defendant never networked or contacted former classmates or alumni about any

   legal or business matters. Id. He never obtained legal work from Chase alums in

   Kentucky, or referred any of his own clients to attorneys in Kentucky. Id. In short,

   Defendant has not engaged in any of the activities required to bring his action in posting

   a three line comment on a non-commercial Massachusetts-based blog within the scope

   of KRS 454.210(2)(a)(3) or (4). The argument for jurisdiction under each of these sections

   must fail as a matter of law.

            2.       Due Process does not Permit the Exercise of Personal Jurisdiction
                     over Defendant Dreitler

            Under Caesars Riverboat Casino, LLC v. Beach, 336 S.W.3d 51 (Ky. 2011) and

   Hinners v. Robey, 336 S.W.3d 891 (Ky. 2011), the failure of Defendant’s conduct to fit

   within any of the provisions of KRS 454.210(a)(2) should end the inquiry into whether the

   Court may exercise personal jurisdiction. However, even if the Long Arm Statute would

   permit the exercise of personal jurisdiction over Mr. Dreitler, the tenets of Due Process

   will not.

            The ability of a state court to exercise personal jurisdiction is limited by the

   Fourteenth Amendment. International Shoe Co. v. Washington, 326 U.S. 310 (1945);

   Pennoyer v. Neff, 95 U.S. 714 (1878). Federal courts have long recognized two kinds of

   personal jurisdiction: “general” or “all purpose” jurisdiction and “specific” or “case-linked”

   jurisdiction. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

            A court may assert general jurisdiction over a defendant when the defendant’s

   connections to the state are “so continuous and systematic as to render them essentially

   at home in the forum State.” Id. “For an individual, the paradigm forum for the exercise of



                                                12
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 13 of 21 PageID #: 354




   general jurisdiction is the individual's domicile; for a corporation, it is an equivalent place,

   one in which the corporation is fairly regarded as at home.” Id. at 929. (Emphasis added).

   As this Defendant is not a resident of Kentucky and has no contacts with the

   Commonwealth, it would be inappropriate for the Court to assert general jurisdiction over

   him.

            Specific jurisdiction refers to “jurisdiction over a defendant in a suit arising out of

   or related to the defendant's contacts with the forum.” Helicopteros Nacionales de

   Colombia, S.A. v. Hall, 466 U.S. 408, 414 n. 8 (1984). In Walden v. Fiore, 134 S.Ct. 1115

   (2014), the Supreme Court emphasized that for an inquiry into specific jurisdiction, the

   emphasis is on the defendant’s contacts with the forum state:

            The inquiry whether a forum State may assert specific jurisdiction over a
            nonresident defendant “focuses on ‘the relationship among the defendant,
            the forum, and the litigation.’” For a State to exercise jurisdiction consistent
            with due process, the defendant’s suit-related conduct must create a
            substantial connection with the forum State. Two related aspects of this
            necessary relationship are relevant in this case. First, the relationship must
            arise out of contacts that the ‘defendant himself’ creates with the forum
            State. Due process limits on the State’s adjudicative authority principally
            protect the liberty of the nonresident defendant—not the convenience of
            plaintiffs or third parties….Second, our ‘minimum contacts’ analysis looks
            to the defendant’s contacts with the forum State itself, not the defendant’s
            contacts with persons who reside there….[T]he plaintiff cannot be the
            only link between the defendant and the forum. Rather, it is the
            defendant’s conduct that must form the necessary connection with
            the forum State that is the basis for its jurisdiction over him….These
            same principles apply when intentional torts are involved…. A forum State’s
            exercise of jurisdiction over an out-of-state intentional tortfeasor must be
            based on intentional conduct by the defendant that creates the necessary
            contacts with the forum.

   At 1121-1123, citing Keeton v. Hustler Magazine, Inc., 465 U. S. 770, 775 (1984), (quoting

   Shaffer v. Heitner, 433 U. S. 186, 204 (1977)). (Emphasis added, internal citations

   omitted).




                                                  13
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 14 of 21 PageID #: 355




            In its examination of whether a court had personal jurisdiction over a non-resident

   defendant alleged to have committed an intentional tort, the Supreme Court reiterated

   that the Plaintiff’s location in the forum state, without more, could not satisfy the minimum

   contacts necessary to satisfy Due Process. 134 S.Ct. at 1122. Rather, the Court must

   evaluate the contacts Defendant himself has created with the forum State.

            Here, Defendant Dreitler has not made any contacts in Kentucky. Defendant

   resides in Columbus, Ohio. [Dreitler Decl. ¶1]. Defendant does not own, rent or lease

   real property in Kentucky. [Dreitler Decl. ¶6]. Defendant has no assets or bank accounts

   in the State of Kentucky. [Dreitler Decl. ¶3]. Defendant has no contracts for the delivery

   of any goods or services in Kentucky, or for the transaction of any other business in

   Kentucky. [Dreitler Decl. ¶6]. Defendant does not own or operate a website. [Dreitler

   Decl. ¶5]. Defendant has never met or spoken with Plaintiff and has no knowledge of his

   alleged residence. [Dreitler Decl. ¶15]. Defendant’s posting had no connection with

   Plaintiff’s alleged residence in Kentucky, and indeed did not mention Plaintiff or the

   Commonwealth of Kentucky by name. The only connection between the forum and this

   litigation is Plaintiff’s alleged residence in Kentucky. As stated in Walden, this is not

   sufficient to allow the exercise of personal jurisdiction over Defendant Dreitler.

            The United States Court of Appeals for the Sixth Circuit has established a three-

   part test to determine whether specific jurisdiction may be exercised over a defendant:

            First, the defendant must purposefully avail himself of the privilege of acting
            in the forum state or causing a consequence in the forum state. Second, the
            cause of action must arise from the defendant’s activities there. Finally, the
            acts of the defendant or consequences caused by the defendant must have
            a substantial enough connection with the forum state to make the exercise
            of jurisdiction over the defendant reasonable.

   Southern Machine Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968).



                                                  14
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 15 of 21 PageID #: 356




             a.      No Purposeful Availment

             The Supreme Court has explained the importance of a defendant having

   purposefully availed himself of the privilege of doing business in a forum state. This

   ensures that a nonresident defendant “will not be haled into a jurisdiction solely as a result

   of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts.” Burger King Corp. v. Rudzewicz, 471

   U.S. 462, 475 (1985) (quoting Keeton v. Hustler Magazine). Purposeful availment is

   present where the defendant's contacts with the forum state “proximately result from

   actions by the defendant himself that create a ‘substantial connection’ with the forum

   State,” Burger King at 475, citing McGee v. International Life Ins. Co., 355 U.S. 220

   (1957). (Emphasis in original).

             Plaintiff does not allege any contacts between Defendant and the Commonwealth

   of Kentucky, aside from Defendant’s posting in Ohio, of a comment about a Kentucky

   resident, on a 3rd party blog in Massachusetts. Such conduct by Dreitler does not

   constitute purposeful availment. See, e.g. Calphalon Corp. v. Rowlette, et al., 228 F.3d

   718, 722-23 (6th Cir. 2000), citing International Technologies Consultants v. Euroglas, 107

   F.3d 386, 395 (6th Cir. 1997) (contacts by defendant-seller with forum state were “purely

   fortuitous” where defendant was not attempting to “exploit any market for its products” in

   the forum state, but had contact with the state only because the plaintiff chose to reside

   there).

             In Cadle Co. v. Schlichtmann, 123 Fed.Appx. 675, 679 (6th Cir. 2005) the Sixth

   Circuit was faced with a situation in which (unlike the instant action) the Defendant

   actually did operate his own website, which he created expressly for the purpose of

   delivering his opinions about the Plaintiff. Nevertheless, the Court stated:



                                                15
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 16 of 21 PageID #: 357




            ….Schlichtmann's website does not demonstrate purposeful availment in Ohio.
            The website specifically refers to Cadle's activities in Massachusetts. ….Neither
            the site, nor any of its listed articles directly discuss Cadle's activities in Ohio.

            Just as in Reynolds, while the “content” of the publication was about an Ohio
            resident, it did not concern that resident's Ohio activities. Furthermore, nothing on
            the website specifically targets or is even directed at Ohio readers, as opposed to
            the residents of other states.

            The Cadle Court cautioned that “[t]he law does not require that people avoid

   using the internet altogether in order to avoid availing themselves of the laws of

   every state[,]” before quoting a 5th Circuit decision with facts similar to those of the instant

   case:

            See Revell v. Lidov, 317 F.3d 467, 473 (5th Cir. 2002) (finding that Columbia
            University's maintenance of a website and internet message board, on which one
            of its professors posted an article that criticized the Texas plaintiff, was insufficient
            to confer personal jurisdiction in Texas over the university or the professor,
            because the “article written by Lidov about Revell contains no reference to Texas,
            nor does it refer to the Texas activities of Revell, and it was not directed at Texas
            readers as distinguished from readers in other states”).

   Id. at 679-80. (Emphasis added).

            This Court applied similar reasoning in Fruit of the Loom, Inc. v. En Garde, LLC,

   2017 U.S. Dist. LEXIS 136851; 2017 WL 3671322 (W.D. Ky. 2017), finding no personal

   jurisdiction where there was no evidence that the non-resident Defendant had “’expressly

   aimed’ its actions at Kentucky or that Kentucky was the ‘focal point’ of the Defendant En

   Garde’s allegedly wrongful conduct and the resulting harm. At *18-19.

            Here, Defendant did not aim his comments at Kentucky or its residents and did not

   reference or have any idea where Plaintiff resided. [Dreitler Decl. ¶¶15, 16]. Kentucky

   was not mentioned or even considered by Defendant in his posting.

            In a very similar case involving a posting on social media, the Court stated in Kent

   v. Hennelly, 328 F.Supp.3d 791 (W.D. Tenn. 2018), at 798:



                                                   16
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 17 of 21 PageID #: 358




            In the context of defamation actions arising out of internet posts, the majority
            of federal courts have held that the “mere posting of information or
            advertisements on an internet website does not confer nationwide personal
            jurisdiction.” See Remick v. Manfredy, 238 F.3d 248 (3rd Cir. 2001); Burdick
            v. Superior Court, 233 Ca.App.4th 8, 183 Cal.Rptr.3d 1 (Cal. Ct. App. 2015);
            Gorman v. Jacobs, 597 F.Supp.2d 541 (E.D. Pa. 2009); Young v. New
            Haven Advocate, 315 F.3d 256 (4th Cir. 2002). These cases require, in
            addition to intentional conduct causing harm to a forum resident, evidence
            the nonresident defendant expressly aimed or intentionally targeted his
            intentional conduct at the forum state. Burdick v. Superior Court, 233
            Cal.App.4th at 24, 183 Cal.Rptr.3d 1.

            b. No Activities in Kentucky

            Under the second element of Southern Machine, supra, the cause of action must

   arise from Defendant’s activities in the forum. To meet this second prong of the specific

   jurisdiction test, the alleged cause of action must have a “‘substantial connection with the

   defendant’s in-state activities.’” Bird, supra, 289 F.3d at 875 (quoting Third Nat’l Bank in

   Nashville, 882 F.2d at 1091). Injury to a forum resident, standing alone, is not enough.

   Weather Underground, Inc. v. Navigation Catalyst Sys., 688 F. Supp. 2d 693, at 700 (E.D.

   Mich. 2009),(citing Air Prods. & Controls, Inc. v. Safetech Int'l, Inc., 503 F.3d 544, 552

   (6th Cir.2008)). There must be "something more" to demonstrate the defendant directed

   his activity toward the forum state. Id. (quoting Panavision Int'l, L.P. v. Toeppen, 141 F.3d

   1316, 1322 (9th Cir.1998)).

            There is no substantial connection between Plaintiff’s alleged claims and anything

   that Defendant has done in Kentucky, because Defendant does not engage in any

   activities in Kentucky, and Plaintiff has alleged no activities by Defendant other than the

   TTAblog posting [Amended Complaint ¶44].              This argument was rejected in QSR

   Automations, Inc. v. KRS Corp. LLC, 2010 WL 1416700 (W.D. Ky. 2010):

            QSR attempts to cobble together the presence of an interactive website on
            the Internet with the effects it claims to have felt in Kentucky from KRS'



                                                  17
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 18 of 21 PageID #: 359




            intentional tortious acts. The problem is that there have been no “minimum
            contacts” with Kentucky so that the exercise of jurisdiction over KRS would
            not offend “traditional notions of fair play and substantial justice.”
            International Shoe v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed.
            95 (1945).

            Plaintiff suggests that by posting a single comment on a blog, Defendant has

   effectively placed his ideas in the internet stream of commerce, where he knows they will

   ultimately reach Kentucky readers. Plaintiff attempts to satisfy the second element of

   Southern Machine by implying that some of Defendant’s Facebook and LinkedIn contacts

   may reside in Kentucky, and by arguing that it is necessary to explore the extent of

   Defendant’s relationships with other Kentucky attorneys. Notwithstanding the fact that the

   TTABlog is a non-commercial blog, Plaintiff’s argument must still fail as a matter of law.

   Even if Defendant has 100 LinkedIn connections who live or work in Kentucky, the

   allegedly improper blog comment did not arise out of any of these supposed contacts.

   Defendant’s actions in posting on a Massachusetts blog do not connect him to Kentucky

   in any meaningful way. The second element of Southern Machine is not met.

            c. Insufficient Contacts to Permit the Reasonable Exercise of Jurisdiction

            Finally, under Southern Machine, the Defendant’s acts or the consequences of his

   acts “must have a substantial enough connection with the forum state to make the

   exercise of jurisdiction over the defendant reasonable.” Southern Machine Co. v.

   Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968).

            The Supreme Court has emphasized that for a court to exercise specific jurisdiction

   which is consistent with constitutional due process, the defendant's “suit-related conduct

   must create a substantial connection with the forum state.” Walden v. Fiore, 571 U.S. 277

   (2014). Due process requires that the defendant “have certain minimum contacts with . .




                                                18
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 19 of 21 PageID #: 360




   . [Kentucky] such that the maintenance of the suit does not offend ‘traditional notions of

   fair play and substantial justice.’” Third Nat’l Bank in Nashville v. WEDGE Group, Inc.,

   882 F.2d 1087, 1089 (6th Cir. 1989) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310,

   316 (1945)). “The critical question minimum-contacts analysis seeks to answer is whether

   ‘the defendant’s conduct and connection with the forum State are such that he should

   reasonably anticipate being haled into court there.’” Id. (quoting World-Wide Volkswagen

   Corp. v. Woodson, 444 U.S. 286, 297 (1980)). Defendant has no conduct, connections,

   or contacts with Kentucky, thus there are no contacts sufficient to establish jurisdiction

   over Defendant.

            When courts determine whether specific jurisdiction is reasonable, they must

   consider “the burden on the defendant, the interests of the forum state, and the plaintiff’s

   interest in obtaining relief,” giving due regard to “‘the interstate judicial system’s interest

   in obtaining the most efficient resolution of controversies; and the shared interest of the

   several States in furthering fundamental substantive social policies.’” Theunissen, 935

   F.3d at 1461 (quoting Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 113

   (1987)). Some variables the Sixth Circuit has considered in determining whether exercise

   of jurisdiction would be reasonable are the amount of business the defendant has done

   with residents of the forum state, whether a different state would have personal

   jurisdiction over all of the parties, and the burden on the defendant in having to defend a

   lawsuit in the forum state. Bird, 289 F.3d at 875. Given the utter lack of contacts

   Defendant has with this forum, and the burden on Mr. Dreitler of having to defend a lawsuit

   where he does not live or do any business, it would be unreasonable for the Court to

   exercise specific jurisdiction over Defendant in Kentucky.




                                                 19
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 20 of 21 PageID #: 361




   III.     Conclusion

            A Kentucky court would not have jurisdiction over Defendant Dreitler under the

   Long-Arm statute, as there was no act in Kentucky, and the Defendant conducts no

   business in the Commonwealth. Moreover, Due Process would not allow the exercise of

   personal jurisdiction, as Mr. Dreitler did not personally avail himself of the privilege of

   doing business in Kentucky or being subject to its laws, he has no contacts in Kentucky

   out of which a claim has arisen, and it would be unreasonable for a court to exercise

   personal jurisdiction over him in this forum.

            WHEREFORE, on the basis of the foregoing, Defendant Joseph K Dreitler

   respectfully requests this Court to dismiss this matter for lack of personal jurisdiction,

   pursuant to Fed. R. Civ. Pro. 12(b)(2) and 12(b)(3).



                                                        Respectfully Submitted By:

                                                        DANIEL E. MURNER         (No. 82715)
                                                        dmurner@landrumshouse.com
                                                        LACEY FIORELLA           (No. 92006)
                                                        lfiorella@landrumshouse.com
                                                        LANDRUM & SHOUSE LLP
                                                        P.O. Box 951
                                                        Lexington, KY 40588-0951
                                                        Telephone: (859) 255-2424

                                                   BY: s/Daniel E. Murner
                                                      COUNSEL FOR DEFENDANT,
                                                      JOSEPH K. DREITLER




                                                   20
   4825-8315-0531, v. 1
Case 3:19-cv-00930-GNS-RSE Document 36-1 Filed 07/20/20 Page 21 of 21 PageID #: 362




                                    CERTIFICATE OF SERVICE

            I hereby certify that on July 20, 2020, I electronically filed the foregoing through the

   CM/ECF system, which will send a notice of electronic filing to:

   Charles L. Thomason
   6608 Harrods View Circle
   Prospect, KY 40059
   Plaintiff, Pro Se

            I further certify that by agreement of the Defendants, the foregoing has been sent

   electronically to:

   Paul W. Reidl
   reidl@sbcglobal.net

   Jenifer deWolf Paine
   Jpaine@gmail.com


                                                        BY:    s/Daniel E. Murner
                                                               COUNSEL FOR DEFENDANT




                                                   21
   4825-8315-0531, v. 1
